
	

114 SRES 6 ATS: Expressing the thanks of the Senate to the Honorable Patrick J. Leahy for his service as President Pro Tempore of the United States Senate and to designate Senator Leahy as President Pro Tempore Emeritus of the United States Senate.
U.S. Senate
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 6
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2015
			Mr. McConnell (for Mr. Reid) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the thanks of the Senate to the Honorable Patrick J. Leahy for his service as President
			 Pro Tempore of the United States Senate and to designate Senator Leahy as
			 President Pro Tempore Emeritus of the United States Senate.
	
	
		That the United States Senate expresses its deepest gratitude to Senator Patrick J. Leahy for his
			 dedication and commitment during his service to the Senate as the
			 President Pro Tempore.
		Further, as a token of appreciation of the Senate for his long and faithful service, Senator
			 Patrick J. Leahy is hereby designated President Pro Tempore Emeritus of
			 the United States Senate.
		
